Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Camelot Entertainment Group, Inc. (the Company”) on Form 10-Q for the period endingMarch 31, 2010as filed with the Securities and Exchange Commission on the date hereof, we, Robert P. Atwell and George Jackson, Chief Executive Officer and Chief Financial Officer, respectively, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1.The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: May 17, 2010 /s/ Robert P. Atwell Robert P. Atwell, Chief Executive Officer and President Date: May 17, 2010 /s/ George Jackson George Jackson, Chief Financial Officer
